Exhibit 10.2

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION
WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

CONVERTIBLE PROMISSORY NOTE

 

$[——] February [—], 2019   Rockville, Maryland

 

For value received, RegeneRx Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”), promises to pay to ________________ the “Holder”), the
principal sum of $[———]. Interest shall accrue from the date of this Convertible
Promissory Note (this “Note”) on the unpaid principal amount at a rate equal to
five percent (5%) per annum. This Note is one of a series of Convertible
Promissory Notes containing substantially identical terms and conditions issued
pursuant to that certain Convertible Note and Warrant Purchase Agreement dated
as of February 26, 2019. Such Notes are referred to herein as the “Notes” and
the holders thereof are referred to herein as the “Holders”. This Note is
subject to the following terms and conditions.

 

1.           Maturity. Unless converted or repaid pursuant to Section 2 or
Section 3, the entire unpaid principal sum of this Note, together with accrued
and unpaid interest thereon, will be payable upon the written demand of the
Holder at any time after March 1, 2024 (the “Maturity Date”). Subject to Section
3, interest shall accrue on this Note but shall not be due and payable until the
written demand of the Holder on or after the Maturity Date. Notwithstanding the
foregoing, the entire unpaid principal sum of this Note, together with accrued
and unpaid interest thereon, shall become immediately due and payable upon the
commission of any act of bankruptcy by the Company, the execution by the Company
of a general assignment for the benefit of creditors, the filing by or against
the Company of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act or the continuation of such petition without dismissal
for a period of ninety (90) days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.

 

2.           Conversion.

 

(a)          Optional Conversion. At any time prior to repayment of this Note,
the outstanding principal amount of this Note and accrued but unpaid interest on
this Note (the “Conversion Amount”) may, at the option of the Holder, be
voluntarily converted into shares of common stock, $0.001 par value per share
(the “Common Stock”) of the Company or such other securities or property for
which this Note may become convertible as a result of any adjustment described
in Section 2(b). The number of shares of Common Stock to be issued upon such
conversion shall be equal to (i) the Conversion Amount divided by (ii) the
Conversion Price (as defined below). The Conversion Price shall initially be
equal to $0.12 per share.

 

 

 

 

(b)          Adjustment.

 

(i)          In the event of changes in the outstanding Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company, or the
like, the number, class and type of shares available upon conversion of this
Note and the Conversion Price shall be correspondingly adjusted to give the
Holder of the Note, on conversion for the same aggregate Conversion Amount, the
total number, class, and type of shares or other property as the Holder would
have owned had the Note been converted prior to the event and had the Holder
continued to hold such shares until the event requiring adjustment. The form of
this Note need not be changed because of any such adjustment.

 

(ii)         If at any time following delivery by Holder to the Company of a
Notice of Conversion but prior to issuance of the applicable shares upon
conversion, the holders of Common Stock of the Company (or any shares of stock
or other securities at the time receivable upon the conversion of this Note)
shall have received or become entitled to receive, without payment therefor:

 

(A)         Common Stock or any shares of stock or other securities which are at
any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution (other than a
dividend or distribution covered in Section 2(b)(i) above),

 

(B)         any cash paid or payable otherwise than as a cash dividend, or

 

(C)         Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 2(b)(i) above),

 

then and in each such case, the Holder hereof will be entitled to receive, in
addition to the number of shares of Common Stock receivable pursuant to the
Notice of Conversion, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (B) and (C) above) which such Holder would
hold on the date of such exercise had such Holder been the holder of record of
such Common Stock as of the date on which holders of Common Stock received or
became entitled to receive such shares or all other additional stock and other
securities and property.

 

 -2- 

 

 

(iii)        Upon the occurrence of each adjustment pursuant to this Section
2(b), the Company at its expense will, at the written request of the Holder,
promptly compute such adjustment in accordance with the terms of this Note and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Conversion Price and adjusted number or type of shares or other
securities issuable upon conversion of this Note (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder.

 

(c)          Mechanics and Effect of Conversion. No fractional shares of the
Company’s Common Stock will be issued upon conversion of this Note. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company will pay to the Holder in cash the amount of the unconverted principal
and interest balance of this Note that would otherwise be converted into such
fractional share. Upon conversion of this Note pursuant to this Section 2, the
Holder shall surrender this Note at the principal offices of the Company, along
with a duly executed Conversion Notice in the form attached as Appendix A
hereto. At its expense, the Company will, as soon as practicable thereafter,
cause to be issued and delivered to such Holder a certificate or certificates
for the number of shares to which such Holder is entitled upon such conversion,
together with a check payable to the Holder for any cash amounts payable as
described herein. Upon conversion of this Note, the Company will be forever
released from all of its obligations and liabilities under this Note with regard
to that portion of the principal amount and accrued interest being converted
including without limitation the obligation to pay such portion of the principal
amount and accrued interest.

 

3.           Payment Terms. All payments shall be made in lawful money of the
United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
Prepayment of this Note may be made only upon the written consent of a Majority
in Interest (as defined below); provided, that all of the Notes shall be prepaid
on a pro rata basis.

 

4.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates. Subject to the
preceding sentence, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new convertible promissory note for the same principal
amount and interest will be issued to, and registered in the name of, the
transferee. Interest and principal are payable only to the registered holder of
this Note.

 

5.           Governing Law. This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

 -3- 

 

 

6.           Notices. Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile or e-mail, or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address, facsimile number or e-mail as set forth
below or as subsequently modified by written notice.

 

7.           Amendments and Waivers. Any term of this Note may be amended or
waived only with the written consent of the Company and the holders of a
majority of the aggregate principal amount of the Notes then outstanding (a
“Majority in Interest”). Any amendment or waiver effected in accordance with
this Section 7 shall be binding upon the Company, the Holder and each transferee
of this Note.

 

8.           Stockholders, Officers and Directors Not Liable. In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.

 

9.           Counterparts. This Note may be executed in two or more
counterparts, all of which together shall constitute one and the same
instrument. This Note may also be executed and delivered by facsimile or other
electronic delivery of signature.

 

10.         Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting this Note.

 

[Signature Page Follows]

 

 -4- 

 

 

This Note is executed and delivered as of the date first set forth above.

 

  COMPANY:       REGENERX BIOPHARMACEUTICALS,
INC.

 

  By:  

 

  Address: 15245 Shady Grove Road     Suite 470     Rockville, MD 20850

 

AGREED TO AND ACCEPTED:                 (signature)       Address:  

 

 -5- 

 

 

Appendix A

 

Conversion Notice

 

To convert this Note in accordance with Section 2(a), check this box: ¨

 

If you want the stock certificate made out in another person’s name fill in the
form below:

 

Print or type other person’s name, address and zip code:              

 

Date:     Your signature:  



  (Sign exactly as your name appears on the Note)

 

Deliver this Notice with the original Note to the offices of the Company in
accordance with Section 2(c) of the Note.

 

 -6- 

